21-30107-hcm Doc#34 Filed 03/31/21 Entered 03/31/21 13:19:00 Main Document Pg 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


    IN RE:                                       §
                                                 §
    PDG PRESTIGE, INC.,                          §                 Case No. 21-30107
                                                 §
    Debtor.                                      §
                                                 §

                                 CERTIFICATE OF SERVICE
   The undersigned certifies that the following items were served March 29, 2021 by the means and
   to the parties listed below.




       Exhibit               Means of Service                           Parties

         001          ECF notification                 All registered ECF users.

         002          Regular paper mail               All parties on matrix download from
                                                       PACER




   CERTIFICATE OF SERVICE — Page 1                                                     1937734.DOCX
21-30107-hcm Doc#34 Filed 03/31/21 Entered 03/31/21 13:19:00 Main Document Pg 2 of 4




   Dated: March 31, 2021             Respectfully submitted:

                                     WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                     By:       /s/ Jeff Carruth
                                           JEFF CARRUTH (TX SBN:. 24001846)
                                           3030 Matlock Rd., Suite 201
                                           Arlington, Texas 76105
                                           Telephone: (713) 341-1158
                                           Fax: (866) 666-5322
                                           E-mail: jcarruth@wkpz.com

                                     PROPOSED ATTORNEYS FOR
                                     PDG PRESTIGE, INC.
                                     DEBTOR AND DEBTOR IN POSSESSION




   CERTIFICATE OF SERVICE — Page 2                                            1937734.DOCX
21-30107-hcm Doc#34 Filed 03/31/21 Entered 03/31/21 13:19:00 Main Document Pg 3 of 4


                                                   EXHIBIT 001

   21-30107-hcm Notice will be electronically mailed to:

   James W. Brewer on behalf of Creditor New Mexico Real Estate Advisors, Inc. d/b/a Colliers International
   jbrewer@kempsmith.com, tschoemer@kempsmith.com

   Jeff Carruth on behalf of Debtor PDG Prestige, Inc.
   jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

   Brad W. Odell on behalf of Creditor City bank
   bodell@mhba.com, memert@mhba.com;mreynolds@mhba.com;bwodellscvtxw@ecf.axosfs.com

   Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
   pine@mgmsg.com, clyde.pine@gmail.com

   Donald P. Stecker on behalf of Creditor City Of El Paso
   don.stecker@lgbs.com

   United States Trustee - EP12
   USTPRegion07.SN.ECF@usdoj.gov

   21-30107-hcm Notice will not be electronically mailed to:




   CERTIFICATE OF SERVICE — Page 3                                                                       1937734.DOCX
21-30107-hcm Doc#34 Filed 03/31/21 Entered 03/31/21 13:19:00 Main Document Pg 4 of 4


                                     EXHIBIT 002




   CERTIFICATE OF SERVICE — Page 1                                       1937734.DOCX
